*17On Motion For Rehearing.
Appellant urges that the motorized cotton picker, used exclusively for picking cotton, is an "implement of husbandry,” and that in holding it to be a "motor vehicle” subject to the requirement of Code Ann. § 68-1705 when operated on the highway at night in that it must have in operation at least one tail lamp emitting a red light visible for a distance of 500 feet to the rear, we have overlooked the specific exemption from this requirement of "implements of husbandry” by Code Ann. § 68-1701 (c).
This raises the issue of whether, for the purposes of the exemption in § 68-1701 (c), a motorized cotton picker equipped with an electrical system, having lights, both front and rear, and with pneumatic tires for travel on the highway, is an "implement of husbandry.” We conclude that it is not. For other purposes and in other contexts it is concededly an "implement of husbandry,” for it is used exclusively in farming operations. See Words & Phrases for definitions of this phrase.
The phrase is first mentioned in Code Ann. §68-1502 (2) (b) in the Act, where a "farm tractor,” which is also exempt if it has no electrical system, is defined to be: "Every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry. ” This affords a key to what the legislature intended the phrase to include when later used in § 68-1701 (c) — farm vehicles which must be drawn, and which are not self-propelled.
The rule of noscitur a sociis — that a word is known by the company it keeps and takes meaning therefrom — is applicable here. The exemption of § 68-1701 (c) is made to apply to "implements of husbandry, road machinery, road rollers, or farm tractors . . .” The phrase continues to keep company with "farm tractors” in § 68-1502 (2) (b) and is there associated with "plows and mowing machines,” which are drawn by tractors. This leads inevitably to application of the rule of ejusdem generis, which confines the meaning of "implements of husbandry” to things of the same general class and nature as plows, mowing machines, etc. which are not self-propelled, but must be drawn. "Words and phrases, the meaning of which has been ascertained in a statute, are, when used in a subsequent statute, or in subsequent parts of the *18same statute, to be understood in the same sense.” Lane v. Morris, 10 Ga. 162, 173.
This is emphasized by other applicable rules of statutory construction. "Statutes making exceptions to general rules must be strictly construed,” (Williams v. Seaboard A. L. R. Co., 33 Ga. App. 164, 165 (125 SE 769)), and should be given a narrow construction. Dalton Brick &c. Co. v. Huiet, 102 Ga. App. 221, 224 (115 SE2d 748). The exemption or exception should not be extended beyond the apparent legislative purpose. Washington v. Atlantic C. L. R. Co., 136 Ga. 638, 644 (71 SE 1066). "[T]he exemption will not be held to be conferred unless the terms under which, it is granted clearly and distinctly show that such was the intention of the legislature.” Mayor &c. of Macon v. Central R. & Bkg. Co., 50 Ga. 620. "[EJxemptions are made, not to favor the individual owners of property, but in the advancement of the interests of the whole people. Exemption, being the exception to the general rule, is not favored . . . and . . . will not be enlarged by construction, but, on the contrary, will be strictly construed.” Mundy v. Van Hoose, 104 Ga. 292, 297 (30 SE 783). Accord: Wardens &c. of St. Mark’s Church v. Mayor &c. of Brunswick, 78 Ga. 541 (3 SE 561).
Applying these principles we conclude that the legislature intended to exempt or exclude only those "implements of husbandry” which, like "plows, and mowing machines,” are not self-contained and self-propelled but are separate and drawn by a tractor. Implements which, like this cotton picker, are motorized and which are so constructed that they can be and at times are moved on the highways, having electrical systems and being equipped with tires which qualify them for road use, are "motor vehicles” within the meaning of Code Ann. § 68-1502 (1) (a), and are subject to the requirements of Code Ann. § 68-1705.

Judgment adhered to.